IN THE SUPREME COURT OF THE STATE OF DELAWARE

RODERICK MUMFORD,                        §
                                         §      No. 434, 2017
         Defendant Below,                §
         Appellant,                      §      Court Below: Superior Court
                                         §      of the State of Delaware
         v.                              §
                                         §
STATE OF DELAWARE,                       §      Cr. ID No. 1608020942A
                                         §
         Plaintiff Below,                §
         Appellee.                       §

                             Submitted: October 17, 2018
                             Decided:   October 17, 2018

Before STRINE, Chief Justice; SEITZ, and TRAYNOR, Justices.

                                      ORDER

         This 17th day of October 2018, it appears to the Court that:

         (1)     Roderick Mumford appeals only the Superior Court’s denial of his

motion for acquittal as to his money laundering charge under 11 Del. C. § 951(a).

         (2)     Mumford was seen leaving a suspected “stash house,” and arrested by

the police.1 During searches of both that house and a second house connected to

Mumford, the police found large quantities of illegal drugs, supporting an inference

that Mumford had an intent to deal.2 The police also found over $1,000 in cash in




1
    Answering Br. at 4.
2
    Id. at 4–5.
the first house and keys to two safety deposit boxes in the second house.3 The boxes,

jointly owned by Mumford and others, contained over $100,000 in cash.4

       (3)    Mumford was indicted for a slew of drug-related offenses in addition

to money laundering and conspiracy to commit money laundering. At trial, the State

presented circumstantial evidence that Mumford dealt drugs and was engaged in

money laundering. Specifically, the State offered testimony from an expert to

explain that when large quantities of drugs are found with large quantities of money,

the money is usually tied to drug dealing.5 The State played a previously recorded

interview between Mumford and the police where he was evasive about how he

obtained his money, claiming to only have money at the stash house and in a bank

account.6 And in that same interview, Mumford admitted to owning the safety

deposit boxes, but claimed that only paperwork was in them. 7 At trial, the co-owners

of the safety deposit boxes did testify that some of the money found was theirs, but

even crediting their testimony, over $40,000 remained unaccounted for.8 Mumford




3
  Id.
4
  Id. at 7–10.
5
  See App. to Answering Br. at B58–131 (Testimony of Lt. Tyndall (July 11, 2017)).
6
  See generally Exhibit A to Answering Br. (State Police video interview of Mumford).
7
  Id. at 1:00:00–1:02.35.
8
  See, e.g., App. to Opening Br. at A137 (Trial Testimony of Shawanda Knox (July 14, 2017)) (Q:
In that safety deposit box, besides the $17,900, did you have other lottery winning, as well? A:
Yes. I had my savings from my job and I do little odd jobs on the weekends. I sell my purses and
my clothes. Q: Is it your habit to put money in a safety deposit box? A: Yes.”).

                                               2
introduced no evidence, such as a W-2, that he had legitimate employment that could

have generated that amount of cash.

       (4)     At the close of the State’s case, Mumford moved for acquittal as to his

money laundering and conspiracy to commit money laundering charges.9 The

Superior Court granted his motion as to the conspiracy charge but denied it as to the

money laundering charge.10 The jury found Mumford guilty of money laundering,11

and he appeals only the Superior Court’s denial of his motion for acquittal.

       (5)     We review de novo, examining “whether any rational trier of fact

viewing the evidence in the light most favorable to the State, could find a defendant

guilty beyond a reasonable doubt of all elements of the crime.”12 “For the purposes

of this inquiry, this Court does not distinguish between direct and circumstantial

evidence of defendant’s guilt.”13

       (6)     Mumford’s appeal is without merit. The State presented evidence that

Mumford possessed large amounts of illegal drugs, from which a jury could

rationally conclude Mumford possessed the drugs to sell for profit.14                      Other




9
  Opening Br. at 1.
10
   Answering Br. at 1.
11
   Id. at 1–2.
12
   Clay v. State, 164 A.3d 907, 913 (Del. 2017) (quotation marks omitted) (citation omitted).
13
   Cline v. State, 720 A.2d 891, 892 (Del. 1998).
14
   App. to Answering Br. at B22–25(Testimony of Officer Jason Glenn (July 11, 2017)).

                                                3
evidence, including expert testimony by an officer experienced in the conduct of

illegal drug trafficking, gave the jury a basis for reaching that conclusion. 15

       (7)    Likewise, the State presented evidence that rationally supported a

conclusion that a substantial portion of the $100,000 found in the two safety deposit

boxes and the over $1,000 found at the first house where the illegal drugs were seized

was attributable to drug dealing. That evidence included: (i) Mumford’s own

evasive statements about where he kept his money, what his housing costs were, and

how he afforded his lifestyle;16 (ii) Mumford’s admission that he had access to the

safety deposit boxes only after he was specifically asked about them; 17 (iii)

Mumford’s false claim that the boxes contained only paperwork;18 (iv) Mumford’s

statement that any money he had was either at the first stash house or put into bank

accounts, which jurors could infer is typical of where pay for legitimate work is

deposited;19 (v) the fact that instead of being found in a bank account as Mumford’s

statement suggests, the vast bulk of money rationally attributable to Mumford was

found in safety deposit boxes instead of traceable bank accounts;20 (vi) the absence



15
   Id. at B69, 73, 80–83, 85–90, 94–98 (Testimony of Lt. Tyndall (July 11, 2017))
16
   Exhibit A to Answering Br. (State Police video interview of Mumford at 44:40–47:00).
17
   Id. at 50:00–52:00
18
   Id.
19
   Id. at 50:30–51:30 (“Q: How much money you have in your bank account . . . . A: It’s not a
lot; it’s not even like $2,000.”); at 1:01:43(“The only money I’m accountable for is in Houston
Acres.”)
20
   Mumford had only about $4,100 in his savings and checking accounts. Opening Br. at 8; App.
to Opening Br. at A101–02 (Testimony of Detective Robert Cowden (July 13, 2017)).

                                              4
of any record evidence that Mumford had legitimate earnings or other sources of

legitimate income that could have generated over $40,000 of cash;21 and (vii) the

fact that over $1,000 was found alongside the illegal drugs at the first house. This

evidence, taken in its totality, provided a sufficient basis for the jury to conclude

with the required certainty that a substantial amount of the cash found in the safety

deposit boxes was the product of Mumford’s sale of illegal drugs.22

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.


                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice




21
   See App. to Opening Br. at A87–89 (Testimony of Joyce Brown-Walker (July 12, 2017)); A141
(Testimony of Shawanda Knox (July 14, 2017)).
22
   Pointing to a federal statute, Mumford makes a confusing argument that the Delaware statute he
was convicted under requires the defendant have constructive possession of the currency in
question. See Opening Br. at 10–11 (citing 18 U.S.C. § 1956). The federal statute is inapplicable
because it requires more elements than the Delaware statute, such as the existence of a financial
transaction. Compare 18 U.S.C. § 1956, with 11 Del. C. § 951(a). The Delaware statute requires
only that “[t]he person knowingly acquires or maintains an interest in, conceals, possesses,
transfers, or transports the proceeds of criminal activity.” 11 Del. C. § 951(a) (emphasis added).
In other words, although the heading of § 951 is “Money laundering,” the statute does not require
“laundering” in the most common sense of that term; that is that the proceeds from illegal activities
be transformed into other ostensibly legitimate assets in order to conceal their origin. As we have
shown, the State introduced sufficient evidence to permit the jury to infer that substantial sums of
cash belonging to Mumford were the product of his involvement in sales of illegal drugs. In fact,
even if the Delaware statute required Mumford to have constructive possession of the cash in
question, the State produced evidence from which the jury could conclude that Mumford
controlled the cash in the safety deposit boxes and the cash seized at the first house.

                                                 5